     Case: 1:19-cv-06213 Document #: 18 Filed: 10/03/19 Page 1 of 3 PageID #:87




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

SWART, et al.,                                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
and ELIZABETH NORDEN, TYLER                           )      Case No. 19-cv-06213
BRUMFIELD, DORIS DAVENPORT,                           )
and WILLIAM MORGAN,                                   )      Hon. John Robert Blakey
                                                      )      Magistrate Judge Sidney I. Shenkier
       Plaintiffs-Intervenors,                        )
                                                      )
       v.                                             )
                                                      )
CITY OF CHICAGO,                                      )
                                                      )
       Defendant.                                     )


       MOTION TO INTERVENE AND FOR LEAVE TO FILE COMPLAINT IN INTERVENTION

       Plaintiffs-Intervenors Elizabeth Norden, Tyler Brumfield, Doris Davenport, and William

Morgan (“Intervenors”) hereby file this Motion to Intervene and for Leave to File Complaint in

Intervention pursuant to Federal Rule of Civil Procedure 24(b).

       Permissive intervention is at the sound discretion of the Court, and parties may

intervene when they have a “claim or defense that shares with the main action a common

question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). A court in deciding a motion to intervene

should consider whether the motion to intervene is timely, whether there are claims with

common questions of law or fact, and whether intervention will unduly prolong litigation. See

PAC for Middle Amer. v. State Bd. of Elections, 1995 U.S. Dist. LEXIS 14011, **8-9 (N.D. Ill. Sept.

20, 1995).
     Case: 1:19-cv-06213 Document #: 18 Filed: 10/03/19 Page 2 of 3 PageID #:87




       Intervenors are all individuals who circulated petitions for a binding question of public

policy under Article VII of the Illinois Constitution and intend to continue circulating referendum

petitions. Intervenors all attempted to circulate referendum petitions in Millennium Park, but

they were told by various employees and representatives of Defendant City of Chicago that

they could not circulate petitions in Millennium Park. The attached proposed Complaint in

Intervention raises claims that Chicago violated their free speech and petition rights, as well as

their right to referendum under the Illinois Constitution.

       The claims raised in the proposed Complaint in Intervention involve similar factual and

legal issues to the initial complaint. For example, they raise factual issues about the Millennium

Park rules and whether Millennium Park is a traditional public forum. They also raise legal

issues about whether the Millennium Park rules adopted by Chicago violate the free speech

rights of Plaintiffs and Intervenors because they are not narrowly tailored. Moreover, this

intervention motion is timely – filed less than one month after the original complaint – and it

will not unduly prejudice any of the parties or delay the action. Intervenors, however, will

complement the claims of Plaintiffs by raising issues relating to the right to petition in addition

to the freedom of religion claims raised by Plaintiffs.

       Accordingly, Intervenors request this Court grant their motion to intervene and allow

them leave to file the attached Complaint in Intervention.




                                                 2
     Case: 1:19-cv-06213 Document #: 18 Filed: 10/03/19 Page 3 of 3 PageID #:87




Dated: October 3, 2019                                       INTERVENORS

                                                             By:       /s/ Ed Mullen
                                                                       One of Their Attorneys

Pat Quinn (Atty. No. 3127623)                        Ed Mullen (Atty. No. 6286924)
216 N. Jefferson St.                                 Mullen Law Firm
Suite 200                                            601 S. California Ave.
Chicago, IL 60661                                    Chicago, IL 60612
(312) 485-1852                                       (312) 508-9433
ltg.patquinn@gmail.com                               ed_mullen@mac.com


                                Attorneys for Plaintiffs-Intervenors




                                                 3
